         Case 1:20-cv-02405-EGS Document 101 Filed 11/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


Vote Forward, et al.,

Plaintiffs,


v.                                                             Case No. 20-cv-2405


Louis DeJoy, et al.,

Defendants



      DEFENDANTS’ SUMMARY OF INFORMATION LEARNED FROM PLANT MANAGERS ON
                                NOVEMBER 6, 2020

         Pursuant to the Court’s November 5, 2020, Order, Defendants provide the following
summary of information learned from plant managers on November 6, 2020 for the following
USPS districts: Greensboro, Mid-Carolinas, Central Pennsylvania, Western Pennsylvania, and
Philadelphia Metropolitan. Additionally, attached as Exhibits 1 and 2 are reports showing the
total number of ballots identified on November 6, 2020 through daily sweeps of processing
facilities in states with extended ballot deadlines.


 Plant                   1st Sweep    2nd Sweep of        Steps Taken to Deliver to Local
                         of Ballots   Ballots             BOE by 5:00 PM
 Pittsburgh PDC          27           39                  AM delivered by Express / PM
                                                          delivered by postal transportation
                                                          (customer service) / Allegheny
                                                          County scheduled pick up at 1630
 Erie PDC                0            0                   All ballots delivered thru normal
                                                          dispatch
 Johnstown PDC           14           2                   12 total ballots 1 for Blair, 3 for
                                                          Huntingdon, 7 for Centre all taken by
                                                          a runner departing Johnstown at
                                                          13:30. 1 For Indiana taken by a
                                                          runner at 13:45
 Altoona PDC             4            0                   Morning transportation to the office
 Pennwood Place          0            0                   NA
 Raleigh P&DC            97           11                  Express - AM ballots.


                                               1
       Case 1:20-cv-02405-EGS Document 101 Filed 11/07/20 Page 2 of 3




                                              Ballots handed over to the District for
                                              delivery to BOEs – PM ballots.
Rocky Mount P&DF     41       10              Express - AM ballots. Ballots handed
                                              over to the District for delivery to
                                              BOEs – PM ballots.
Greensboro P&DC      20       24              Express / District transport
Philadelphia P&DC    59       83              Hand delivery to each respective
                                              BOE Post Office
Harrisburg           43       52              AM dispatched via Express/ PM
                                              dispatched hand to hand via Car
                                              (MOPS, Marketing).
Lehigh Valley        126      61              All local pieces were dispatched thru
                                              local AM Express to Post offices for
                                              delivery today/PM dispatched hand
                                              to hand via POOMS/PM
Lancaster            0        37              Delivered to Lancaster BOE by
                                              Supervisor Customer Service
Scranton             4        16              AM dispatched via Express/ PM
                                              dispatched hand to hand via POOMS.
Fayetteville P&DC    37       11              AM - Dispatched through Express
                                              Operation. PM - Delivered using
                                              runner.
Fayetteville DRANX   4        4               AM - Dispatched through Express
                                              Operation. PM - Delivered using
                                              runner.
Mid C P&DC           1        0               Via Express through CLT Plant
Charlotte P&DC       62       14              AM - Express network, PM - EOC.
Greenville P&DC      11       0               Hub Transport to Asheville




                                     2
      Case 1:20-cv-02405-EGS Document 101 Filed 11/07/20 Page 3 of 3




Dated: November 7, 2020                 Respectfully submitted,

                                        JEFFREY BOSSERT CLARK
                                        Acting Assistant Attorney General

                                        ERIC WOMACK
                                        Assistant Branch Director
                                        Federal Programs Branch

                                        /s/ John Robinson
                                        JOSEPH BORSON
                                        KUNTAL V. CHOLERA
                                        ALEXIS ECHOLS
                                        DENA ROTH
                                        JOHN ROBINSON
                                        Trial Attorney
                                        U.S. Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW
                                        Washington, D.C. 20005
                                        Telephone: (202) 616-8489
                                        E-mail: john.j.robinson@usdoj.gov

                                        Attorneys for Defendants




                                    3
